         Case 6:16-cv-01598-JR   Document 97       Filed 11/16/18     Page 1 of 44




SUSAN JANE M. BROWN (OSB #054607)            THE HONORABLE JOLIE A. RUSSO
brown@westernlaw.org
Western Environmental Law Center
4107 NE Couch St.
Portland, OR. 97232
(503) 914-1323 | Phone
(541) 485-2457 | Fax

KRISTEN L. BOYLES (WSB #23806)
(Admitted Pro Hac Vice)
kboyles@earthjustice.org
JAIMINI PAREKH (CSB #309983)
(Admited Pro Hac Vice)
jparekh@earthjustice.org
TODD D. TRUE (WSB #12864)
(Admitted Pro Hac Vice)
ttrue@earthjustice.org
Earthjustice
705 Second Avenue, Suite 203
Seattle, WA. 98104
(206) 343-7340 | Phone
(206) 343-1526 | Fax

Attorneys for Plaintiffs

                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON
                                  EUGENE DIVISION

PACIFIC RIVERS, CASCADIA WILDLANDS,                   No. 6:16-cv-01598-JR
COAST RANGE ASSOCIATION, KLAMATH-
SISKIYOU WILDLANDS CENTER, OREGON                     PLAINTIFFS’ OBJECTIONS TO
WILD, THE WILDERNESS SOCIETY, PACIFIC                 FINDINGS AND
COAST FEDERATION OF FISHERMEN’S                       RECOMMENDATION
ASSOCIATIONS, INSTITUTE FOR FISHERIES
RESOURCES, and UMPQUA WATERSHEDS,
                                                      ORAL ARGUMENT REQUESTED
                                     Plaintiffs,
       v.

U.S. BUREAU OF LAND MANAGEMENT;
NATIONAL MARINE FISHERIES SERVICE;
U.S. FISH AND WILDLIFE SERVICE; U.S.
DEPARTMENT OF INTERIOR; U.S.
DEPARTMENT OF COMMERCE,


PLAINTIFFS’ OBJECTIONS TO FINDINGS
                                                                    Earthjustice
AND RECOMMENDATION
                                                                    705 Second Ave., Suite 203
(No. 6:16-cv-01598-JR)                                              Seattle, WA 98104-1711
                                                                    (206) 343-7340
       Case 6:16-cv-01598-JR     Document 97       Filed 11/16/18     Page 2 of 44




                                     Defendants,
and

ZUBER & SONS LOGGING, LLC;
TURNER LOGGING, INC.; ROSEBURG AREA
CHAMBER OF COMMERCE,

                          Defendant-Intervenors.




PLAINTIFFS’ OBJECTIONS TO FINDINGS
                                                                    Earthjustice
AND RECOMMENDATION
                                                                    705 Second Ave., Suite 203
(No. 6:16-cv-01598-JR)                                              Seattle, WA 98104-1711
                                                                    (206) 343-7340
               Case 6:16-cv-01598-JR                   Document 97                Filed 11/16/18              Page 3 of 44




                                                   TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1

STANDARD OF REVIEW .............................................................................................................3

ARGUMENT ...................................................................................................................................3

          I.         NMFS VIOLATED THE ESA BY FAILING TO USE THE BEST
                     AVAILABLE SCIENCE AS EMBODIED IN THE ACS AND FAILING
                     TO EXPLAIN ITS DEPARTURE FROM LONG-STANDING AGENCY
                     RELIANCE ON THE ACS. ....................................................................................3

                     A.         In Its Biological Opinion On The 2016 BLM Rmps, NMFS
                                Ignored The Best Available Science Represented By The ACS. ................6

                                1.         Eliminating The ACS Objectives Weakened Protections
                                           For Listed Fish And Provides An Example Of The Harms
                                           From NMFS’ Abandonment Of The Best Available
                                           Science. ............................................................................................8

                                2.         Abandonment Of The ACS And Best Available Science
                                           Exposes Aquatic Habitat To Harm From New Road
                                           Construction. ..................................................................................12

                     B.         NMFS Invalidly Deviated Without Explanation From Its Prior
                                Policy Requiring ACS Consistency As The Best Available
                                Science. ......................................................................................................15

                                1.         Reduced Riparian Reserves Are An Example Of NMFS’s
                                           Unexplained Shift In Policy. ..........................................................20

                     C.         Even If Not Considered A Prior Policy, Findings And Mandatory
                                Conditions In The 1997 Biological Opinion Are Relevant Facts
                                NMFS Invalidly Ignored. ...........................................................................22

          II.        BLM FAILED TO CONSIDER THE CUMULATIVE IMPACT OF
                     WITHDRAWING FROM THE NORTHWEST FOREST PLAN........................23

          III.       THE 2016 RESOURCE MANAGEMENT PLANS VIOLATE THE
                     OREGON AND CALIFORNIA LANDS ACT.....................................................30

          IV.        PACIFIC RIVERS DID NOT WAIVE ARGUMENTS IN ITS REPLY
                     BRIEF. ...................................................................................................................32

CONCLUSION ..............................................................................................................................35



PLAINTIFFS’ OBJECTIONS TO FINDINGS
                                                                                                           Earthjustice
AND RECOMMENDATION - Page i
                                                                                                           705 Second Ave., Suite 203
(No. 6:16-cv-01598-JR)                                                                                     Seattle, WA 98104-1711
                                                                                                           (206) 343-7340
            Case 6:16-cv-01598-JR                    Document 97              Filed 11/16/18             Page 4 of 44




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Alaska Wildlife Alliance v. Jensen,
   108 F.3d 1065 (9th Cir. 1997) .................................................................................................34

American Civil Liberties Union of Nevada v. City of Las Vegas,
  333 F.3d 1092 (9th Cir. 2003) .................................................................................................33

AquAlliance v. U.S. Bureau of Reclamation,
   287 F. Supp. 3d 969 (E.D. Cal. 2018)................................................................................15, 16

Barnes v. U.S. Dep’t of Transp.,
   655 F.3d 1124 (9th Cir. 2011) .................................................................................................29

Chevron, U.S.A. v. Nat. Res. Def. Council,
   467 U.S. 837 (1984) .................................................................................................................30

City of Davis v. Coleman,
    521 F.2d 661 (9th Cir. 1975) .............................................................................................26, 29

Conner v. Burford,
   848 F.2d 1441 (9th Cir. 1988) .............................................................................................6, 15

Conservation Nw. v. Rey,
   674 F. Supp. 2d 1232 (W.D. Wash. 2009)...............................................................................24

Estate of Cowart v. Nicklos Drilling Co.,
   505 U.S. 469 (1992) .................................................................................................................30

Ctr. for Biological Diversity v. Bureau of Land Mgmt.,
    937 F. Supp. 2d 1140 (N.D. Cal. 2013) ...................................................................................29

Ctr. for Biological Diversity v. U.S. Fish & Wildlife Serv.,
    623 F. Supp. 2d 1044 (N.D. Cal. 2009) ...................................................................................14

Ctr. for Biological Diversity v. Zinke,
    900 F.3d 1053 (9th Cir. 2018) ...................................................................................................6

Defenders of Wildlife v. Babbitt,
   958 F. Supp. 670 (D.D.C. 1997) ..............................................................................................14

Encino Motorcars, LLC v. Navarro,
   136 S. Ct. 2117 (2016) .......................................................................................................24, 33



                                                                                                      Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                                                    705 Second Ave., Suite 203
AND RECOMMENDATION - Page ii                                                                          Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                                                (206) 343-7340
            Case 6:16-cv-01598-JR                    Document 97              Filed 11/16/18            Page 5 of 44




In re FCC 11-161,
    753 F.3d 1015 (10th Cir. 2014) ...............................................................................................33

FCC v. Fox Television Stations, Inc.,
  556 U.S. 502 (2009) .................................................................................................................16

Gold v. Wolpert,
   876 F.2d 1327 (7th Cir. 1989) .................................................................................................33

Grand Canyon Trust v. U.S. Bureau of Reclamation,
   623 F. Supp. 2d 1015 (D. Ariz. 2009) ...............................................................................17, 18

Headwaters v. Bureau of Land Mgmt., Medford District
   914 F.2d 1174 (9th Cir. 1990) .................................................................................................31

Hernandez v. Cook Cty. Sheriff’s Office,
   634 F.3d 906 (7th Cir. 2011) ...................................................................................................32

Humane Soc’y of U.S. v. Locke,
  626 F.3d 1040 (9th Cir. 2010) .................................................................................................22

Kern v. U.S. Bureau of Land Mgmt.,
   284 F.3d 1062 (9th Cir. 2002) .................................................................................................25

Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land Mgmt.,
   387 F.3d 989 (9th Cir. 2004) ...................................................................................................25

Klamath-Siskiyou Wildlands Ctr. v. Nat’l Oceanic & Atmospheric Admin.,
   99 F. Supp. 3d 1033 (N.D. Cal. 2015) .....................................................................................26

Lewis v. Rumsfeld,
   154 F. Supp. 2d 56 (D.D.C. 2001) ...........................................................................................32

Motor Vehicle Mfr. Ass’n v. State Farm Auto. Ins. Co.,
   463 U.S. 29 (1983) .............................................................................................................16, 19

Muckleshoot Indian Tribe v. U.S. Forest Serv.,
  177 F.3d 800 (9th Cir. 1999) ...................................................................................................25

N. Alaska Envtl. Ctr. v. Kempthorne,
   457 F.3d 969 (9th Cir. 2006) .....................................................................................................6

N. Plains Res. Council v. Surface Transp. Bd.,
    668 F.3d 1067 (9th Cir. 2011) .................................................................................................26

Nw. Ecosystem Alliance v. Rey,
   380 F. Supp. 2d 1175 (W.D. Wash. 2005)...............................................................................24


                                                                                                     Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                                                   705 Second Ave., Suite 203
AND RECOMMENDATION - Page iii                                                                        Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                                               (206) 343-7340
            Case 6:16-cv-01598-JR                   Document 97             Filed 11/16/18            Page 6 of 44




Nw. Envtl. Def. Ctr. v. Bonneville Power Admin.,
   477 F.3d 668 (9th Cir. 2007) .............................................................................................18, 20

Ocean Advocates v. U.S. Army Corps of Eng’rs,
   402 F.3d 846 (9th Cir. 2005) ...................................................................................................29

Or. Natural Res. Council v. Allen,
    476 F.3d 1031 (9th Cir. 2007) .................................................................................................16

Organized Village of Kake v. U.S. Dep’t of Agric.,
   795 F.3d 956 (9th Cir. 2015) .................................................................................19, 22, 23, 33

PCFFA v. NMFS,
  482 F. Supp. 2d 1248 (W.D. Wash. 2007)...................................................................10, 19, 24

PCFFA v. NMFS,
  265 F.3d 1028 (9th Cir. 2001) ...............................................................................12, 14, 15, 16

PCFFA v. NMFS,
  71 F. Supp. 2d 1063 (W.D. Wash. 1999)...................................................................................7

PCFFA v. NMFS,
  No. C97-775R, 1998 WL 1988556 (W.D. Wash. May 29, 1998) .......................................6, 17

Portland Audubon Soc’y v. Lujan,
   795 F. Supp. 1489 (D. Or. 1992) ...............................................................................................4

Rock Creek Alliance v. U.S. Fish & Wildlife Serv.,
   390 F. Supp. 2d 993 (D. Mont. 2005) ......................................................................................22

Seattle Audubon Soc’y v. Lyons,
   871 F. Supp. 1291 (W.D. Wash. 1994)......................................................................................4

Seattle Audubon Soc’y v. Moseley,
   80 F.3d 1401 (9th Cir. 1996) .....................................................................................................4

Sierra Club v. Marsh,
    816 F.2d 1376 (9th Cir. 1987) .............................................................................................6, 14

Smiley v. Citibank,
   517 U.S. 735, 742, (1996) ..................................................................................................24, 34

Von Brimer v. Whirlpool Corp.,
   536 F.2d 838 (9th Cir. 1976) ...................................................................................................34

Wa. Toxics Coalition v. Envtl. Prot. Agency,
   413 F.3d 1024 (9th Cir. 2005) ...................................................................................................6


                                                                                                   Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                                                 705 Second Ave., Suite 203
AND RECOMMENDATION - Page iv                                                                       Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                                             (206) 343-7340
             Case 6:16-cv-01598-JR                     Document 97               Filed 11/16/18             Page 7 of 44




Statutes

Administrative Procedure Act
  5 U.S.C. § 706(2)(A).........................................................................................................passim

Endangered Species Act
   16 U.S.C. § 1536(a)(2)......................................................................................................passim

National Environmental Policy Act
   42 U.S.C. § 4321 et seq.....................................................................................................passim

Oregon and California Railroad and Coos Bay Wagon Road Grant Lands Act
   43 U.S.C. § 2601 ...............................................................................................................passim

28 U.S.C. § 636(b)(1)(C) .................................................................................................................3

Fed. R. Civ. P. 72(b)(3)....................................................................................................................3

Regulations

50 C.F.R. § 402.14(g)(8)..................................................................................................................6

Other Authorities

Regional Ecosystem Office, Northwest Forest Plan Regional Interagency
   Executive Committee, https://www.fs.fed.us/r6/reo/nwfp/riec/ (last visited
   Nov. 3, 2018) ...........................................................................................................................26




                                                                                                         Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                                                       705 Second Ave., Suite 203
AND RECOMMENDATION - Page v                                                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                                                   (206) 343-7340
         Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 8 of 44




                                         INTRODUCTION

       The Northwest Forest Plan is a unique land-management plan in a number of respects.

Born out of the controversy of the rampant over-logging of federal forests in Oregon,

Washington, and northern California, the Northwest Forest Plan was the first bioregional land

management plan in the nation, covering nineteen national forests managed by the U.S. Forest

Service and six Bureau of Land Management (“BLM”) districts. The Plan provided for

imperiled species, like the northern spotted owl and marbled murrelet, that had already been

listed as threatened under the Endangered Species Act (“ESA”) due to habitat loss caused by

logging. The Plan also contained a comprehensive Aquatic Conservation Strategy (“ACS”),

aimed at protecting and restoring populations of native salmon, steelhead, and trout from habitat

loss and degradation before they declined to such an extent as to warrant ESA consideration.

       Twenty years later, BLM and U.S. Forest Service analysis showed that the Northwest

Forest Plan and its ACS had done its job, maintaining (if not yet fully restoring) habitat for fish

and wildlife to survive on our federal forestlands. The ACS was also consistently identified as

the “best available science” by the federal biological agencies—National Marine Fisheries

Service (“NMFS”) and U.S. Fish and Wildlife Service (“FWS”). Yet in August 2016, BLM

seceded from the Northwest Forest Plan by issuing revised Resource Management Plans

(“RMPs”) for those six forested districts. The revised RMPs reduced the size of riparian reserves

and eliminated the Northwest Forest Plan’s ACS objectives; the environmental review of the

revised RMPs, while lengthy, was notably silent on the environmental consequences of deviation

from the Northwest Forest Plan and the ACS. Plaintiffs Pacific Rivers et al. challenged the

RMPs and the biological opinions on those RMPs as violating the ESA, National Environmental

Policy Act (“NEPA”), and the Oregon and California Railroad and Coos Bay Wagon Road Grant


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 1                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
         Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18      Page 9 of 44




Lands Act of 1937 (“O&C Act”). On October 12, 2018, Judge Russo issued Findings and

Recommendation (“F&R”) denying relief on all grounds.

       Pacific Rivers objects to dismissal of its ESA claims challenging the 2016 NMFS

Biological Opinion for ignoring the Northwest Forest Plan and its ACS. F&R at 20-33. NMFS’s

silence on its departure from the ACS violated its mandate under the ESA to use the best

available science. NMFS further failed to explain why the protections of the ACS are no longer

necessary to avoid jeopardy, shifting away from its prior policy mandating use of the ACS. To

be clear, while NMFS is free to change its policy, and the ACS is not set in stone, the agency

must provide a reasonable explanation for its departure from long-standing prior position. Judge

Russo’s F&R pointed to letters of dissent objecting to exclusion of aquatic protections as

evidence of adequate consideration, but none of that correspondence even attempted to explain

why ACS protections were no longer needed. Rather, the letters reflect concerns from NMFS

scientists later ignored by their own agency. Challenges by Pacific Rivers to new road

construction, forest management objectives, and the width of the riparian reserve demonstrate

how the failure to consider best available science weakens protections for listed fish.

       Pacific Rivers further objects to dismissal of its NEPA claim that BLM failed to consider

the foreseeable environmental impact of BLM’s large-scale withdrawal from the Northwest

Forest Plan on other land managers. Judge Russo found that this impact was unforeseeable and

unduly speculative. F&R at 15-20. To the contrary, BLM received multiple warnings from the

public and other federal agencies, including NMFS and the Environmental Protection Agency

(“EPA”), that BLM’s withdrawal would trigger a similar departure by other federal forest

managers, undermining the Plan as a whole. It was also clear that lessened protections on federal

land would force changes to non-federal land management, as non-federal landowners have


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 2                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18        Page 10 of 44




relied on BLM implementation of the Northwest Forest Plan to carry the conservation burden for

over two decades. BLM, however, failed to analyze these concerns in its NEPA review.

       Pacific Rivers also objects to dismissal of their O&C Act claim. F&R at 33-36. BLM’s

own findings demonstrate that the RMPs undermine the O&C Act’s goal of creating economic

stability, a violation of the O&C Act that is independent of any argument about the management

emphasis of these lands.

       Finally, in several places in the F&R, Judge Russo found that Pacific Rivers had waived

arguments allegedly raised for the first time in its reply brief. These findings were incorrect; the

arguments referenced did not raise new claims, but rather elaborated on issues already raised in

plaintiffs’ complaint and opening summary judgment brief and responded to arguments in

federal defendants’ cross-motion for summary judgment. These arguments were properly before

the court and should have been resolved in Plaintiffs’ favor.

                                    STANDARD OF REVIEW

       This Court reviews de novo the portions of a magistrate judge’s findings and

recommendation to which objection is made. 28 U.S.C. § 636(b)(1)(C). This Court “may

accept, reject, or modify, in whole or part the findings and recommendations made by the

magistrate judge,” and “may also receive further evidence or recommit the matter to the

magistrate judge with instructions.” Id.; see also Fed. R. Civ. P. 72(b)(3).

                                           ARGUMENT

I.     NMFS VIOLATED THE ESA BY FAILING TO USE THE BEST AVAILABLE
       SCIENCE AS EMBODIED IN THE ACS AND FAILING TO EXPLAIN ITS
       DEPARTURE FROM LONG-STANDING AGENCY RELIANCE ON THE ACS.

       The Northwest Forest Plan created old-growth and Riparian Reserves, instituted the ACS,

and provided for continued timber harvest. In upholding the Northwest Forest Plan’s application

to lands managed by both the Forest Service and BLM, the district court held that “[g]iven the
                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 3                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 11 of 44




current condition of the forests, there is no way the agencies could comply with the

environmental laws without planning on an ecosystem basis.” Seattle Audubon Soc’y v. Lyons,

871 F. Supp. 1291, 1311 (W.D. Wash. 1994), aff’d sub nom. Seattle Audubon Soc’y v. Moseley,

80 F.3d 1401 (9th Cir. 1996) (emphasis in original). Indeed, even before adoption of the

Northwest Forest Plan, a federal interagency science committee concluded that lack of consistent

planning across agencies had resulted in a high risk of extinction for imperiled northern spotted

owls. Portland Audubon Soc’y v. Lujan, 795 F. Supp. 1489, 1494-95 (D. Or. 1992).

       While the Northwest Forest Plan’s development initially focused on protections for the

northern spotted owl, the Plan included the ACS to address the habitat needs of salmon and other

aquatic species on federal lands. The ACS aimed to maintain and restore the ecological health of

watersheds and aquatic ecosystems on public lands through four basic components: (1) a system

of key watersheds that included the best aquatic habitat or had the greatest potential for

recovering at-risk fish stocks; (2) riparian reserves along streams where certain activities are

constrained by enforceable standards & guidelines; (3) watershed analysis that tailored activities

to specific watershed needs; and (4) a comprehensive, long-term watershed restoration program.

JA 12185. 1

       The ACS established substantive protections for forests that benefit salmon habitat in two

ways. First, binding standards and guidelines restricted certain ground disturbing activities

within riparian reserves and key watersheds. See JA 12214, 12237-12245. Second, to constrain

the adverse cumulative impacts of activities throughout the watershed (not solely in riparian



1 Judge Russo asked the parties to submit a Joint Appendix of Documents from the
Administrative Record (“JA”) for use in her opinion. F&R at 3, n.2. Administrative Record
cites in this brief will be to that JA where possible; other record citations will use their
Administrative Record (“AR”) numbers.

                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 4                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
          Case 6:16-cv-01598-JR        Document 97       Filed 11/16/18     Page 12 of 44




reserves), the ACS included nine “maintain and restore” objectives requiring that all aspects of

aquatic habitat be maintained and restored to properly functioning conditions. JA 12182-12207.

The Northwest Forest Plan gave the ACS objectives binding force and explicitly required that

federal lands shall be managed to attain the ACS objectives. JA 12166, 12174, 12182-83; see

also id. at 12184. “Management actions that do not maintain the existing condition or lead to

improved conditions in the long term would not ‘meet’ the intent of the Aquatic Conservation

Strategy and thus, should not be implemented.” JA 12182-83.

         At the time of its adoption, there were no aquatic species protected under the ESA within

the federal forests governed by the Northwest Forest Plan. In 1996, NMFS listed the Umpqua

cutthroat trout as endangered, and on March 18, 1997, issued a biological opinion concluding

that continued implementation of the forest plans as amended by the ACS would not cause

jeopardy. See JA 10646-10725. 2 The 1997 Biological Opinion considered whether

implementation of the Plan would maintain or restore properly functioning aquatic habitat for

salmon, and found that to avoid jeopardy, forest managers must apply the ACS, including the

nine “restore and maintain” objectives, at all scales of implementation, including at the site or

project level. JA 10690.

         Shortly after the 1997 Biological Opinion was issued, a Washington district court

decision confirmed that NMFS could validly make compliance with ACS objectives the ESA

standard for evaluating future site-specific projects. The district court accepted the agencies’

representations that “before a project can proceed, USFS and BLM must find that the actions

either meet, or do not prevent attainment of, the ACS objectives. The finding must be supported

by an analysis of how the proposed management action will maintain the existing condition or


2   This biological opinion covered other salmon populations subsequently listed. JA 10656-57.

                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 5                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 13 of 44




restore it.” PCFFA v. NMFS, No. C97-775R, 1998 WL 1988556, at 29 (W.D. Wash. May 29,

1998) (“PCFFA I”).

       A.      In Its Biological Opinion On The 2016 BLM Rmps, NMFS Ignored The Best
               Available Science Represented By The ACS.

       The ESA requires NMFS to “to ensure that an action of a federal agency is not likely to

jeopardize the continued existence of any threatened or endangered species.” N. Alaska Envtl.

Ctr. v. Kempthorne, 457 F.3d 969, 980 (9th Cir. 2006) (internal citations and quotation marks

omitted). The obligation to “insure” against a likelihood of jeopardy or adverse modification

requires the agencies to give the benefit of the doubt to endangered species and to place the

burden of risk and uncertainty on the proposed action. See Sierra Club v. Marsh, 816 F.2d 1376,

1386 (9th Cir. 1987); Wa. Toxics Coalition v. Envtl. Prot. Agency, 413 F.3d 1024, 1035 (9th Cir.

2005). In carrying out these duties, NMFS and FWS are required to use the best scientific

information available. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(g)(8). NMFS cannot ignore

this science in preparing biological opinions. Conner v. Burford, 848 F.2d 1441, 1454 (9th Cir.

1988). This standard requires that NMFS discuss and use the best available science, and

prevents the agency from omitting from discussion science that conflicts with its findings. Ctr.

for Biological Diversity v. Zinke, 900 F.3d 1053, 1068-69 (9th Cir. 2018).

       Contrary to Judge Russo’s factual finding, the ACS is the “best available science” for

forestland management and protection of aquatic species. See F&R at 27 n.15. 3 The ACS is a

scientific management approach that directly resulted from and represents the findings of a

scientific report, the FEMAT report, authored by an interagency team of the nation’s top aquatic


3Judge Russo cited to the BLM’s response to comments in the Final EIS as evidence that the
ACS is not scientific data, but rather past agency action. However, NMFS as the consulting
agency has the obligation to use best science, and as such, this Court should defer to NMFS’s
characterizations of what constitutes best science, which for years has been the ACS.

                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 6                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 14 of 44




scientists recommending the best way to manage federal forests. 4 FEMAT found that riparian

buffers alone were not enough to protect aquatic ecosystems, and that additional watershed

analysis and objectives were necessary to protect and restore habitat. NMFS itself characterized

the ACS as the best available science during the planning process for BLM’s RMPs:

       Several scientific reviews (e.g., Reeves et al. 2006, Everest and Reeves 2006)
       have broadly concluded that while a great deal of new information has been
       published, the fundamentals and rationale of FEMAT and the ACS remain
       consistent with available scientific information. Nonetheless, the proposed DEIS
       substantially reduces the environmental protections in the [Northwest Forest Plan]
       while bringing little in the way of new science to the table to substantiate its
       assertions.

JA 7555.

       NMFS described the Northwest Forest Plan as the “reflect[ing] the general scientific

consensus at the time as to the level of protection needed for recovery of salmon over a 100-year

time frame[,]” and further noted that “[s]ince that time, scientific consensus has not changed, and

available evidence suggests that implementation of the Northwest Forest Plan has in fact resulted

in slowly improving habitat conditions for salmonids.” JA 7553. NMFS did not change its

opinion that the ACS reflects best available science in its December 18, 2015 clarifying

comment letter. See JA 7355. Years of prior agency scientific factual findings, as well as Court

opinions upholding that science, affirm NMFS’s determination that the Northwest Forest Plan’s

ACS is not only the best available science, but also that compliance with it could be used as a

surrogate for assessing jeopardy. See PCFFA v. NMFS, 71 F. Supp. 2d 1063, 1069 - 1073 (W.D.




4 The Forest Ecosystem Management Assessment Team (“FEMAT”) report was authored by
hundreds of expert scientists from BLM, Forest Service, National Park Service, Environmental
Protection Agency, FWS, NMFS, and several universities; it provided the scientific underpinning
for the Northwest Forest Plan.

                                                                         Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                       705 Second Ave., Suite 203
AND RECOMMENDATION – Page 7                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                   (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 15 of 44




Wash. 1999), aff’d in part, vacated in part, 265 F.3d 1028 (9th Cir. 2001) (“PCFFA II”); Pacific

Rivers’ Summary Judgment Memo., Dkt. No. 62-1 at 19-20.

       Judge Russo pointed to meetings between NMFS and BLM as evidence that NMFS

“considered” the Northwest Forest Plan’s ACS. F&R at 27-28, 28 n.16. But the ESA requires

more than private conversations behind closed doors. Eliminating the ACS objectives and the no

net new roads requirement for key watersheds.

               1.      Eliminating The ACS Objectives Weakened Protections For Listed Fish
                       And Provides An Example Of The Harms From NMFS’ Abandonment Of
                       The Best Available Science.

       BLM’s 2016 RMPs eliminated several of the central pillars of the ACS, including the

nine “restore and maintain” aquatic conservation objectives. In the 2016 RMPs, management

objectives for maintaining and restoring aquatic habitat in the RMPs apply only to actions within

much smaller riparian reserves, and do not apply to all ground-disturbing management actions.

As a result, under the RMPs, timber harvest can occur adjacent to, but outside of, riparian

reserves without regard as to whether this activity will degrade water quality. The ACS, on the

other hand, used the aquatic conservation objectives to ensure that even activities outside of

riparian reserves would not degrade aquatic habitat.

       The FEMAT science team recommended adoption of the ACS objectives, and applying

the objectives to all federal actions across the landscape because they observed that past

degradation resulted from numerous incremental deleterious actions that cumulatively degraded

aquatic habitats and recovery of salmon species. JA 7554. As a result, the ACS restricted these

death-by-a-thousand-cuts activities that adversely affect aquatic ecosystems, and managers could

only pursue activities that were “restorative or protective in nature.” JA 7555.

       In its August 21, 2015 letter, NMFS acknowledged that applying the nine ACS objectives to

all management actions was a “potent” requirement central to the success of the Northwest Forest

                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 8                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18     Page 16 of 44




Plan, and one that prevented individual projects from retarding recovery of threatened and

endangered salmon. JA 7554. NMFS raised alarm that the Draft EIS omitted “this central

guiding tenet” of the ACS, dramatically shifting the burden of proof required for agency actions,

and potentially substantially impacting the environment. JA 7554.

       In an internal inter-agency meeting on October 7, 2015, NMFS staff again emphasized

that “the [Northwest Forest Plan] Aquatic Conservation Strategy (ACS) objectives are as

important now as they were 20 years ago . . . [and] they want to see that the BLM is considering

the status, risks, and restoration opportunities when contemplating management actions within a

watershed.” JA 7386. In its December 18, 2015 comment letter, the NMFS again reiterated its

concern, noting: “NMFS expects BLM’s ACS will contain components with objectives aligned

with the four components of the ACS of the Northwest Forest Plan.” JA 7354.

       These concerns, however, went unheeded. The 2016 RMPs fail to impose aquatic

conservation objectives on ground-disturbing actions outside riparian reserves to prevent

degradation of aquatic habitat. Instead, the RMPs create different types of land use allocations

with particular management objectives and directions that only apply within that zoned area. JA

292-304; JA 284. While Judge Russo found that the 2016 RMPs incorporate “management

objectives” that align with each of the nine ACS objectives, F&R at 24-25, those record

documents cited as evidence discussed management objectives and directions for the Riparian

Reserve land use allocation only, and do not apply to upland areas outside of riparian buffers

(which themselves were reduced substantially in width). None of the other land use allocations

include such objectives. Fed. Def. Opening Br., Dkt. No. 75-1 at 49-51 (Exhibit 1); JA 292-311

(Nw. Or. RMP); JA 610-644 (Sw. Or. RMP). Rather than applying aquatic conservation

objectives to all BLM lands like the Northwest Forest Plan, the RMPs focused on restoring and

maintaining aquatic functions and protecting listed salmon only in waterways – about 26% of all
                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 9                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 17 of 44




BLM lands – and not in the connected uplands. See JA 3798 (describing the percentage of area

designated as riparian reserves). 5

        As the ACS recognized, the uplands are inextricably connected to in-stream functions

and processes and should not be uncoupled as BLM has done in its RMPs. ACS objectives

created that link, prohibiting management activities even outside riparian reserves if they failed

to restore and maintain aquatic conditions. NMFS disregarded this scientific approach to forest

management when it eliminated application of the water quality objectives outside riparian

reserves. PCFFA v. NMFS, No. C04-1299-RSM, Report and Recommendation (W.D. Wash.

March 28, 2006), adopted in part, 482 F. Supp. 2d 1248 (W.D. Wash. 2007) (“PCFFA IV”)

(rejecting ACS amendment because NMFS departed from best available science embodied in

ACS and past biological opinions without explanation);

        As described in the F&R, the NMFS 1997 Biological Opinion found that implementation

of the ACS would improve aquatic conditions contributing to the recovery of endangered

salmon. F&R at 33; JA 10679. The goal of the ACS was to “reverse the trend” of aquatic

ecosystem degradation by contributing to the recovery of aquatic habitat. JA 10671. NMFS

predicted that by using “landscape-scale strategies emphasizing the protection and restoration of

aquatic and riparian habitats, [the ACS] is expected to allow for the survival and recovery of

affected Pacific salmonid species.” JA 10679. NMFS found that restoration of habitat

conditions under the ACS would “provide for increased survival of various life stages of these



5 Judge Russo also pointed to a table in the Final EIS that describes objectives and directions for
the hydrology and fisheries resource programs as aligning with the ACS objectives. JA 5620-23.
However, these objectives and directions focus primarily on in-stream restoration activities and
best management practices for road use and construction, thereby differing from the ACS
objectives, which determined whether the proposed management action taken as a whole – e.g.
within and outside of riparian areas – will restore and maintain aquatic habitat. JA 648-650.

                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 10                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 18 of 44




fish and an increased probability of restoring and maintaining viable populations.” JA 10679.

And that taken as a whole the ACS would restore aquatic habitat conditions, even though some

management actions would adversely impact aquatic habitat. F&R at 33; JA 10680.

       Twenty years of monitoring data on implementation of the Northwest Forest Plan proved

these predictions correct. The Biological Assessment prepared by BLM for its RMPs

acknowledged that over the last 20 years, implementation of the Northwest Forest Plan resulted

in “statistically significant improving trends in watershed yearly seven-day average water

temperatures … suggesting that Forest Management activities on Federal lands, have not resulted

in water temperature increases in this timeframe.” JA 6148. Furthermore, “increases in

macroinvertebrate diversity and decreases in water temperatures” suggest an improvement and

restoration of aquatic habitats. JA 6148. The interagency Northwest Forest Plan maintained

stream condition and physical habitat—a success in light of the “diversity of federal entities,

public and private landowners as well as the multiple use mandates of land management

agencies.” JA 6060.

       The extinction risk for most salmon in the planning area is high to very high, indicating

that continued persistence of these species is precarious at best. JA 3380. Describing the

baseline condition, NMFS stated “[t]he existing environmental baseline is degraded for all listed

species and the quality of habitat … [in the action area] has been substantially reduced.” JA

3380-81. NMFS further noted that “[t]he effect of this baseline condition of critical habitat (not

fully functioning) is a general and systemic reduction in carrying capacity for each of the

anadromous species considered in this opinion.” JA 3381.

       Despite the precarious state of the species, NMFS discounted anticipated degradation

from the 2016 RMPs as minor impacts, given the scale it chose for its review. See JA 3379-


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 11                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18      Page 19 of 44




3389. 6 While NMFS previously determined in the 1997 Biological Opinion that “there must be a

significant improvement in the environmental conditions of their habitat over those currently

available under the environmental baseline,” JA 10667, the revised RMPs will reverse that trend,

and degrade aquatic habitat, see JA 3383-84 (“[T]he proposed action would continue to worsen

the baseline for suspended sediment and stormwater contaminants”); JA 3385 (“The proposed

action is likely to cause a decrease in the rate of egg and fry survival, and injury in juveniles and

adults as a result of increased suspended sediment”).

               2.      Abandonment Of The ACS And Best Available Science Exposes Aquatic
                       Habitat To Harm From New Road Construction.

       Analysis of the impacts of roads on aquatic habitat provides another example of how

departure from the best available science, embodied in the ACS objectives and standards,

weakens protections for imperiled salmon. Roads are the greatest source of fine sediment in

aquatic habitat, and all life stages of salmon can die from high concentrations of suspended

sediments, or suffer sub-lethal chronic impacts from lower concentrations. Pacific Rivers

Opening Br. at 28. “Roads are ecologically problematic in any environment because they affect

biota, water quality, and a suite of biophysical processes through many physical, chemical, and

biological pathways.” JA 7580.

       The ACS restricted the impact of roads by prohibiting creation of net new roads in key

watersheds. JA 12184, JA 12192, JA 12452. Judge Russo misunderstood this standard when

she found that the Northwest Forest Plan only limited new road construction in roadless areas. 7


6 The Ninth Circuit previously rejected such an approach, holding that NMFS cannot “assume
away significant habitat degradation.” PCFFA v. NMFS, 265 F.3d at 1037. The court
invalidated biological opinions that “acknowledge[] . . . degradations but then deem[ed] that
degradation inconsequential.” Id.
7Judge Russo also improperly reached a scientific conclusion, finding that “the 1995 RMPs
would result in greater net impacts due to new road construction.” F&R at 31. The Final EIS,
                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 12                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 20 of 44




F&R at 30. Yet even outside of roadless areas, the Northwest Forest Plan and ACS prioritized

reducing “existing system and nonsystem road mileage.” As such, the Plan prohibited a “net

increase in the amount of roads” in Key Watersheds. JA 12192, JA 12452. The ACS explained

this as requiring that “for each mile of new road constructed, at least one mile of road should be

decommissioned, and priority given to roads that pose the greatest risks to riparian and aquatic

ecosystems.” JA 12192; see also JA 7554 (Key Watersheds “are subject to a ‘no net increase’

mandate for road density[.]”). The ACS objectives, which required BLM to “maintain and

restore” the physical and biological features of aquatic ecosystems, further discouraged road

construction in riparian reserves. JA 7580; JA 12184-92.

       NMFS found that road construction from the 2016 RMPs would adversely impact

imperiled salmon. The NMFS 2016 Biological Opinion found that increased suspended

sediments from implementation of the RMPs would cause adverse physical and behavioral

responses in salmon that rear in streams within the action area. JA 3302-03, 3383-3387. NMFS

found that timber extraction, which includes new road construction, would adversely affect

protected salmon through temperature increases, sediment delivery into streams, stormwater

contaminants, reduction in woody debris, and changes in stream flow. JA 3322. NMFS

estimated that 66 miles of new roads would be constructed within 200 feet of streams. JA 3113.

       Despite these acknowledged harms, the 2016 RMPs allow new road construction in

Riparian Reserves if there are “no operationally feasible and economically viable” alternatives.

JA 3235. This trade-off places the protection of threatened and endangered salmon at the whim




referenced in the F&R, does not conclude that roads from the 1995 RMPs will have a greater net
adverse impact on imperiled salmonids. See JA 4121-24. Furthermore, the 2016 BiOp reached
the opposite conclusion. JA 3302 (“All species in the planning area will be exposed to increased
sediments due to the implementation of the proposed RMP”); JA 3303, 3383-3387.

                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 13                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18      Page 21 of 44




of business profitability, impermissibly placing the burden of risk on imperiled species rather

than federal action. Marsh, 816 F.2d at 1386 (“Congress clearly intended that the [agency] give

the highest of priorities and the benefit of the doubt to preserving endangered species”) (citations

and internal quotation marks omitted). Under the 2016 RMPs, BLM can construct new roads

even if it will degrade downstream aquatic habitat, and road construction can now occur in key

watersheds without a corresponding reduction in the existing road network; both actions were

prohibited under the ACS. By failing to use the best available science of the ACS, NMFS

weakened protections for imperiled salmonids.

       While site-specific new road construction may be subject to further Section 7

consultation, see F&R at 29-30 (citing 50 C.F.R. § 402.14(i)(6)), cumulative impacts across all

watersheds on BLM lands from roadbuilding activities will not. “[A] programmatic forest plan

does have an effect upon subsequent land use decisions and therefore upon the land itself.” Ctr.

for Biological Diversity v. U.S. Fish & Wildlife Serv., 623 F. Supp. 2d 1044, 1053 (N.D. Cal.

2009). NMFS ignored best available science when it failed to set enforceable programmatic

sideboards, like the aquatic conservation objectives and no net new roads policy. Without

programmatic controls, there is no way to ensure that future site-specific consultations will

consider landscape level impacts. What may be an individually discountable could be a

cumulatively significant adverse impact. “[I]t does not follow that NMFS is free to ignore site

degradations because they are too small to [protect forest and water resources] . . . at the

watershed scale.” PCFFA v. NMFS, 265 F.3d at 1035.

                                       *          *          *

       “Although the Court must defer to an agency’s expertise, it must do so only to the extent

that the agency utilizes, rather than ignores, the analysis of its experts.” Defenders of Wildlife v.


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 14                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR           Document 97       Filed 11/16/18      Page 22 of 44




Babbitt, 958 F. Supp. 670, 685 (D.D.C. 1997). NMFS failed to comply with the statutory

mandate to consider the best available science in making its jeopardy determination, and on this

basis alone this Court should invalidate the NMFS 2016 Biological Opinion. See Conner v.

Burford, 848 F.2d 1441, 1454 (9th Cir. 1988); PCFFA v. NMFS, 265 F.3d at 1034 (“A biological

opinion may also be invalid if it fails to use the best available scientific information.”).

        B.      NMFS Invalidly Deviated Without Explanation From Its Prior Policy Requiring
                ACS Consistency As The Best Available Science.

        Pacific Rivers argued on summary judgment that NMFS failed to explain why it deviated

from the mandatory conditions in the 1997 Biological Opinion requiring ACS compliance and

from consideration of ACS requirements to avoid jeopardy. See Pacific Rivers’ Summary

Judgment Memo., Dkt. No. 62-1 at 14-31; Pacific Rivers’ Reply Br., Dkt. No. 82 at 7-21. Judge

Russo rejected this claim holding “neither FWS nor NMFS are proposing agency action” and

that NMFS was not “endorsing any change to [its own] policies” because it was merely

“reviewing another agency’s action,” namely BLM’s adoption of the 2016 RMPs, for

compliance with section 7 of the ESA. F&R at 23. Both these contentions are incorrect: an

argument that NMFS need not consider the Northwest Forest Plan or ACS ignores bedrock

principles of administrative law, and adoption of this position by the Court would create a wholly

new standard of review for biological opinions.

        Judge Russo (F&R at 23) cited to a district court opinion that itself cites no case law as

authority for its reasoning. See AquAlliance v. U.S. Bureau of Reclamation, 287 F. Supp. 3d 969,

1068 (E.D. Cal. 2018). AquAlliance is not binding precedent for this Court, nor are the facts

similar to those presented here. In AquAlliance, plaintiffs challenged a biological opinion for a

threatened snake, contending that FWS failed to include protective measures that it had required

in prior biological opinions. 287 F. Supp. 3d at 1067. The district court rejected the challenge,

                                                                             Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                           705 Second Ave., Suite 203
AND RECOMMENDATION – Page 15                                                 Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                       (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 23 of 44




holding that “conservation measures incorporated into the BiOp are not FWS policy.” Id.

(emphasis removed). Here, in contrast, the ACS has been NMFS’s policy for almost 25 years,

and the agencies have worked together for decades with the ACS as the planning background.

To abandon the ACS now, without explanation, is quintessential arbitrary and capricious action.

       Moreover, this AquAlliance court holding was incorrect. 8 A biological opinion

constitutes a final agency action subject to judicial review because it marks the consummation of

the Section 7 consultation process. See PCFFA v. NMFS, 265 F.3d at 1034. Courts review such

final agency actions under the arbitrary, capricious, and contrary to law standard of the

Administrative Procedure Act (“APA”). Or. Natural Res. Council v. Allen, 476 F.3d 1031, 1036

(9th Cir. 2007). Under this standard, an agency “changing its course … is obligated to supply a

reasoned analysis for the change beyond that which may be required when an agency does not

act in the first instance.” Motor Vehicle Mfr. Ass’n v. State Farm Auto. Ins. Co., 463 U.S. 29, 42

(1983). The Supreme Court affirmed this principle in F.C.C. v. Fox Television Studios, holding

that an agency cannot silently depart from a prior policy. 556 U.S. 502, 515 (2009).

       While NMFS can depart from prior policy (embodied in the 1997 Biological Opinion and

FEMAT, among other documents), this standard requires that, “an agency changing its course

must supply a reasoned analysis” that “cogently explain[s]” its reasons for abandoning its prior

policy. Motor Vehicle, 463 U.S. at 48-57. There is nothing unique about biological opinions

such that this requirement would not apply to them as well as other types of agency decisions. In



8 In fact, AquAlliance ultimately found that FWS failed to use the best science for the
conservation measures in the challenged biological opinion. “So far as the Court can determine,
the BiOp does not explain how, in light of these findings, the conservation measures avoid
jeopardy. A BiOp is arbitrary and capricious if it fails to ‘consider the relevant factors and
articulate a rational connection between the facts found and the choice made.’” Id. at 1073
(citing Ctr. for Biological Diversity v. U.S. BLM, 698 F.3d 1101, 1121 (9th Cir. 2012)).

                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 16                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 24 of 44




fact, other district courts have invalidated biological opinions that rescind protective measures

from a prior biological opinion without explanation. See Grand Canyon Trust v. U.S. Bureau of

Reclamation, 623 F. Supp. 2d 1015, 1033–34 (D. Ariz. 2009) (invalidating biological opinion

that departed from longstanding prior opinion without directly addressing why prior protections

were no longer needed).

       It is undisputed that NMFS fundamentally shifted from its prior precedent. The NMFS’s

1997 Biological Opinion found that to avoid jeopardy BLM and the U.S. Forest Service must

ensure that each site-specific action complies with the aquatic conservation objectives and

standards—imposing this condition as a reasonable and prudent measure. JA 010717; PCFFA I,

No. 97-CV-775 at *10. NMFS has used the ACS for years as the default jeopardy standard. In

stark contrast, the 2016 Biological Opinion approved plans that eliminated the ACS objectives as

mandatory aquatic conservation measures, reduced the width of riparian reserves, and eliminated

the no net new roads policy in key watersheds.

       Yet despite this dramatic departure from its prior biological opinion finding the

Northwest Forest Plan and the ACS necessary to avoid jeopardy, NMFS provided no explanation

for its swerve from past precedent. Initially, NMFS objected in comment letters and internal

emails that elimination of key protections of the ACS would weaken protection for listed fish.

JA 7545-7604, 7354-56, 7286 (noting BLM ignored “many” of NMFS’s comments on the Forest

Management section of the RMPs). However, despite these objections, NMFS ultimately

ignored the ACS in the 2016 Biological Opinion. The Northwest Forest Plan is described in

passing on three pages, but the agency gave no explanation of why it diverged from its prior

finding that the ACS standards, guidelines, and objectives embody the best available science.

See JA 3057-3404; id. at 3110, 3224, 3230. Two conclusory sentences in a PowerPoint


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 17                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18      Page 25 of 44




presentation, cited by Judge Russo, fail to provide the necessary analysis. See F&R at 27 (citing

NMFS1 5014-16). To the contrary, email correspondence shows NMFS was intentionally tight-

lipped, defying its obligation to provide such an explanation. JA 7286 (NMFS email stating it

would not “compar[e] the proposed action to the NW Forest Plan”). This silence was arbitrary

and capricious.

        The court in Grand Canyon Trust invalidated a biological opinion issued by the Fish &

Wildlife Service because it sharply departed from a biological opinion issued ten years earlier

finding dam operation would jeopardize the continued existence of the humpback chub. Grand

Canyon Trust, 623 F. Supp. 2d. at 1031-1035. The court held that because the agency, “never

explain[ed] why [its] long-held position is incorrect[,]” it acted arbitrarily. Id. at 1032. Here,

NMFS was silent about its departure from the ACS, and failed to provide even a paragraph of

discussion about why its policy of thirty years was no longer relevant. See Nw. Envtl. Def. Ctr.

v. Bonneville Power Admin., 477 F.3d 668, 687–88 (9th Cir. 2007) (“[I]f an agency glosses over

or swerves from prior precedents without discussion it may cross the line from the tolerably terse

to the intolerably mute.”).

        Eleven years ago, a Washington district court rejected a similar attempt by NMFS to

depart without explanation from the ACS. At that time, the Forest Service and BLM moved to

amend the ACS to eliminate the requirement that each action proceeding under the Northwest

Forest Plan had to meet the ACS objectives. NMFS and FWS both issued “no jeopardy”

biological opinions on that ACS Amendment. Both were challenged by conservation groups

because they reversed the positions taken by NMFS and FWS in their previous biological

opinions without an adequate explanation; they deviated from the best available scientific




                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 18                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97        Filed 11/16/18     Page 26 of 44




information in FEMAT and the ACS; and they put off detailed analysis to subsequent site-

specific NEPA analyses and ESA § 7 consultations.

       The district court agreed and set aside the ACS Amendment, which was nearly identical

to the 2016 RMP changes here. See PCFFA v. NMFS, No. C04-1299-RSM, Report and

Recommendation (W.D. Wash. March 28, 2006), adopted in part, 482 F. Supp. 2d 1248 (W.D.

Wash. 2007) (“PCFFA IV”). The district court held that the Services departed from the best

available science embodied in FEMAT and past biological opinions without a sound basis or

rational explanation, holding that NMFS was “not excused from supplying a reasoned analysis in

changing their course.” 482 F. Supp. 2d at 1270. 9

       Motor Vehicle and related case law requires an agency to “display[] awareness that it is

changing its position . . . [and] if the new policy rests upon factual findings that contradict those

which underlay its prior policy,” the agency must provide a “reasoned explanation for

disregarding facts and circumstances that underlay or were engendered by the prior policy.”

Organized Village of Kake v. U.S. Dep’t of Agric., 795 F.3d 956, 966 (9th Cir. 2015) (en banc)

(internal quotation marks and citations omitted). Necessarily this means comparing how

departure from the Northwest Forest Plan will affect ESA listed salmon, and providing a

reasoned explanation as to why the ACS is no longer needed to avoid jeopardy. NMFS provided

no such explanation.



9 The F&R (at 23) also incorrectly found that “actions under ESA review are not held to a
comparative standard[,]” citing Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 524 F.3d
917, 926-930 (9th Cir. 2008). In National Wildlife Federation, the Ninth Circuit upheld the
district court decision that the biological opinion on operation of dams on the Columbia River
was structurally flawed. Id. at 922-923. The Ninth Circuit held that when conducting the
jeopardy analysis NMFS could not compartmentalize parts of the proposed action and compare
those individual impacts. Id. at 926. Rather, NMFS must consider impacts in the aggregate. Id.
The case does not stand for the broad proposition that ESA review does not require comparison.

                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 19                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97        Filed 11/16/18     Page 27 of 44




       While NMFS can depart from its prior biological opinion concluding that the Northwest

Forest Plan and ACS embody the best available science, the agency must provide a reasoned

explanation justifying that departure. The record in this case lacks such an explanation. Rather,

it shows concern by NMFS scientists over lost aquatic protections that the agency later ignored.

This intentional blindness to the ACS was arbitrary and capricious. Nw. Envt’l Def. Ctr. v.

Bonneville Power Admin., 477 F.3d 668, 687 (9th Cir. 2007) (“[A]n agency changing its course

must supply a reasoned analysis indicating that prior policies and standards are being

deliberately changed, not casually ignored[.]”) (citation omitted).

               1.      Reduced Riparian Reserves Are An Example Of NMFS’s Unexplained
                       Shift In Policy.

       Riparian reserves were a vital part of the ACS’s aquatic habitat conservation scheme.

“Riparian reserves are used to maintain and restore riparian structures and functions of

intermittent streams, confer benefits to riparian-dependent and associated species other than fish,

enhance habitat conservation for organisms that are dependent on the transition zone between

upslope and riparian areas, improve travel and dispersal corridors for many terrestrial animals

and plants, and provide for greater connectivity of the watershed.” JA 12186. Logging and

land-disturbing activities were generally prohibited in riparian reserves, to protect fish habitat,

water quality, stream flows, sediment filtering, and wood recruitment. JA 7550.

               The Northwest Forest Plan and its ACS created riparian reserves of two site-

potential-tree- heights (“SPTH”) or 300 feet slope distance from the streambank in width for

perennial fish-bearing streams, one SPTH or 150 feet for perennial non-fishbearing, and one

SPTH or 100 feet for intermittent streams. JA 7551. In contrast, BLM’s 2016 RMPs shrinks

riparian reserves to one SPTH from the streambank for perennial streams; intermittent streams




                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 20                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
         Case 6:16-cv-01598-JR        Document 97       Filed 11/16/18     Page 28 of 44




with high quality habitat have one SPTH reserves, those with poor quality habitat have 50 foot

reserves. JA 307.

        In its August 21, 2015 letter, NMFS expressed great concern over BLM’s proposal, now

adopted, to shrink riparian reserves and allow timber harvest within them, noting that NMFS

“should explain the basis for concluding that smaller Riparian Reserves are adequate when

FEMAT and the subsequent accumulation of scientific evidence suggests otherwise.” JA 7556.

Specifically,

        Unexplained in the DEIS is the scientific basis for concluding that the proposed,
        substantially smaller Riparian Reserves and the proposed increased timber harvest
        activities within the smaller Reserves are sufficient for the needs of salmon and
        other riparian-dependent species. … The DEIS is (implicitly) making an
        extraordinary claim: that the FEMAT science team … were in error, and that up
        to 81% of the existing Riparian Reserve network can be opened for substantially
        increased levels of timber harvest. … It is an axiom in science that extraordinary
        claims require extraordinary proof, yet the DEIS provides little data or even
        logical cohesion in support of this extraordinary shift in fundamental scientific
        assumptions.

JA 7553. 10

        On December 18, 2015, NMFS submitted a letter clarifying its position, stating that a

narrower riparian reserve width of one SPTH could protect listed salmon. However, NMFS

qualified this statement by observing that such an option should draw on the experience of

implementing the Northwest Forest Plan, and should integrate recommendations from NMFS’s

August 21, 2015 letter. JA 7354-56. “[N]one of the DEIS alternatives contain such a landscape

strategy.” JA 7354. The August 21, 2015 comment letter recommended adopting binding

aquatic conservation objectives that applied outside of riparian reserves and prohibiting a net



10 The August 21, 2015 letter also raised concerns about the importance of large riparian reserves
for lowering groundwater temperatures. See Pacific Rivers Reply Br. at 19. This benefit is
ignored in the 2016 Biological Opinion. JA 3231-34, 3297-98.

                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 21                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18      Page 29 of 44




increase in road density. JA 7581, 7589. BLM adopted neither of these recommendations, yet

only a few months later, NMFS issued a no-jeopardy biological opinion on the revised RMPs.

       Judge Russo pointed to these letters as evidence of adequate consideration, but these

letters of dissent fail to show that NMFS believed the RMPs are a “better” policy. F&R at 26-

27; see Organized Village of Kake, 795 F.3d at 966. Nor do they provide a “reasoned

explanation” for disregarding the protections of the Northwest Forest Plan and its ACS. Id. To

the contrary, these letters objected to the removal of ACS protections, and vociferously called on

BLM to keep them in place. 11

       C.      Even If Not Considered A Prior Policy, Findings And Mandatory Conditions In
               The 1997 Biological Opinion Are Relevant Facts NMFS Invalidly Ignored.

       Even if mandatory conditions regarding ACS compliance in the 1997 Biological Opinion

are not considered a policy, they constitute relevant contradictory facts that must be discussed in

the biological opinion. See Rock Creek Alliance v. U.S. Fish & Wildlife Serv., 390 F. Supp. 2d

993, 1010 (D. Mont. 2005) (invalidating bull trout biological opinion that failed to explain

change in conclusion from previous biological opinions); Humane Soc’y of U.S. v. Locke, 626

F.3d 1040 (9th Cir. 2010). In Humane Society, the appellate court specifically held that prior

factual findings constitute “relevant data” to consider in the face of new, contrary findings, even

where an agency does not change from its prior precedent. 626 F.3d at 1050-51. As the Ninth

Circuit held in Village of Kake, it is arbitrary and capricious to fail to explain “why an action that

[an agency] found posed a prohibitive risk” in a previously issued decision, “now merely poses a

minor one.” 795 F.3d at 969. NMFS’s previously found that application of the ACS objectives


11 Judge Russo also cited to an internal email that stated, “Proposed action about riparian
reserves greatly improved.” F&R at 26; JA 7286. However, this cursory statement also provides
no explanation or analysis. Furthermore, the email goes on to state that BLM ignored many of
NMFS’s comments. Id.

                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 22                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18     Page 30 of 44




was necessary for all forest management actions, and that failure to comply with ACS objectives

and standards risked extinction for listed fish. In stark contrast, the 2016 Biological Opinion

found such conditions unnecessary, imposing no mandatory conditions on BLM action beyond

preparation of travel management plans for existing roads. JA 3397. This unexplained and

unjustifiable departure from NMFS’s prior determinations was arbitrary.

                                       *          *          *

       Despite acknowledging that the ACS is the best available science, nowhere in the record

or in the biological opinion does NMFS explain why the protections that the nation’s top

scientists previously found essential to preventing extinction of imperiled anadromous fish are no

longer necessary. To the contrary, the record shows that NMFS intentionally chose not to

compare the proposed 2016 RMPs with the ACS, despite it being a highly successful scientific

management approach that governed BLM forests for more than two decades and has reversed

the slide towards extinction for many aquatic species. NMFS failed to provide a “reasoned

explanation for disregarding facts and circumstances that underlay or were engendered by the

prior policy,” Organized Village of Kake, 795 F.3d at 966, and the Court should vacate the

biological opinion as arbitrary and capricious.

II.    BLM FAILED TO CONSIDER THE CUMULATIVE IMPACT OF WITHDRAWING
       FROM THE NORTHWEST FOREST PLAN.

       Judge Russo fundamentally misunderstood Pacific Rivers’ claim that BLM violated

NEPA when it failed to assess the direct, indirect, and cumulative effects of its unilateral

secession from the interagency Northwest Forest Plan on nonfederal and other federal

landowners and resources shared across administrative boundaries. BLM’s decision challenged

here was not an ordinary land management decision written on a blank slate. Instead, BLM’s

decision to secede from the Northwest Forest Plan came after decades of litigation that ultimately

                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 23                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 31 of 44




affirmed the requirement that BLM work with the Forest Service to develop an interagency land

management plan that spanned three states. And each time that the federal agencies have

attempted to alter the Northwest Forest Plan, the courts have held that they have a NEPA

obligation to explain rejections of Northwest Forest Plan components once determined essential

to meet legal obligations. Nw. Ecosystem Alliance v. Rey, 380 F. Supp. 2d 1175, 1193 (W.D.

Wash. 2005) (attempted elimination of the Survey and Manage program) (“the Agencies have an

obligation under NEPA to disclose and explain on what basis they deemed the standard

necessary before but assume it is not now”); Conservation Nw. v. Rey, 674 F. Supp. 2d 1232

(W.D. Wash. 2009) (same); Pac. Coast Fed’n of Fishermen’s Ass’ns v. Nat’l Marine Fisheries

Servs., 482 F. Supp. 2d 1248, 1252–53, 1270 (W.D. Wash. 2007) (same).

       The obligation to explain why an agency is shifting its policy position is particularly

acute when other parties have relied upon that agency position. Encino Motorcars, LLC v.

Navarro, 136 S. Ct. 2117, 2125-26 (2016) (“In explaining its changed position, an agency must

also be cognizant that longstanding policies may have engendered serious reliance interests that

must be taken into account”) (citing FCC v. Fox Television Stations, Inc., 556 U.S. 502, 515

(2009); Smiley v. Citibank, 517 U.S. 735, 742 (1996)). In this case, the Forest Service, as well as

nonfederal landowners, have relied on interagency participation in the Northwest Forest Plan

when making land management decisions. AR 266815 (Forest Service spotted owl researcher

raising concern that BLM’s modeling erroneously assumes no changes on national forestlands

from BLM’s secession), 515294-515295 ((non)response to public comment regarding effects on

other landowners of BLM’s secession), AR IND 0779928, IND 0136153, IND 0136155, IND

0659762 – IND 0659769, IND 0039461 – IND 0039467. Now that BLM has dramatically




                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 24                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18      Page 32 of 44




altered its approach, these decisions will need to be revisited, and it is reasonably foreseeable

that any new decisions will affect natural resources that span different jurisdictions in new ways.

       Judge Russo rejected these arguments, and observed that the BLM did not “move alone”

when it seceded from the Northwest Forest Plan because BLM worked with other land managers

as “formal cooperators” in the planning process. F&R at 16. However, simply because other

federal and nonfederal entities participated in “cooperative” closed-door meetings does not mean

that the environmental consequences of one entity withdrawing from an interagency plan on

natural resources shared in common by several entities were analyzed as required by NEPA.

Neither the opposing parties nor Judge Russo cite any legal authority for the proposition that

meetings (which were not open to the public) can substitute for the environmental analysis and

public participation required by NEPA. Klamath-Siskiyou Wildlands Ctr. v. Bureau of Land

Mgmt., 387 F.3d 989, 998 (9th Cir. 2004) (reliance on non-NEPA document or process

inadequate to comply with NEPA’s requirements); Kern v. U.S. Bureau of Land Mgmt., 284 F.3d

1062, 1073 (9th Cir. 2002) (same); Muckleshoot Indian Tribe v. U.S. Forest Serv., 177 F.3d 800,

811 (9th Cir. 1999) (same). Nor does the Findings and Recommendation cite any actual

environmental analysis undertaken by these coordinators.

       Similarly, although Judge Russo pointed to the existence of the Regional Interagency

Executive Committee (“RIEC”) as evidence that BLM coordinated its efforts with other entities,

“coordination” is not equivalent to environmental analysis and public review, and there is no

indication in the record that the RIEC undertook any NEPA analysis. AR 75647-75648

(explaining the RIEC’s role in forest plan revision and that the analysis obligation lies with the

agency undertaking revision), 89812-89813 (observing that the coordination function of the

RIEC was served by a “high level summary” of the contents of the RMPs), 105901 (stating that


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 25                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18     Page 33 of 44




BLM is “replacing the NWFP as a whole” and that co-decision making was not welcomed). In

fact, now that BLM has seceded from the Northwest Forest Plan, it will no longer be required to

participate in the RIEC. See Regional Ecosystem Office, Northwest Forest Plan Regional

Interagency Executive Committee, https://www.fs.fed.us/r6/reo/nwfp/riec/ (last visited Nov. 3,

2018) (“The Regional Interagency Executive Committee (RIEC) serves as the senior regional

entity to assure the prompt, coordinated, and successful implementation of the Northwest Forest

Plan (NWFP) at the regional level”).

       The Findings and Recommendation holds that the BLM adequately considered the

cumulative (and presumably direct and indirect) effects of BLM’s decision to adopt the 2016

RMPs because the Final Environmental Impact Statement (“FEIS”) addressed the effects of the

action on 25 natural resources across the planning area. F&R at 18. Judge Russo also pointed

out that “only 11% (or 2.5 million acres) are managed by the BLM,” such that anticipating the

responses of other landowners to BLM’s action “would be unduly conjectural.” Id. This Court

should reject BLM’s argument, upheld by Judge Russo, that conducting the type of analysis

Pacific Rivers seeks is unduly speculative.

       As an initial matter, “NEPA requires that an [environmental impact statement] engage in

reasonable forecasting. Because speculation is...implicit in NEPA, we must reject any attempt

by agencies to shirk their responsibilities under NEPA by labeling any and all discussion of

future environmental effects as crystal ball inquiry.” N. Plains Res. Council v. Surface Transp.

Bd., 668 F.3d 1067, 1079 (9th Cir. 2011) (internal punctuation and citation omitted); Klamath-

Siskiyou Wildlands Ctr. v. Nat’l Oceanic & Atmospheric Admin., 99 F. Supp. 3d 1033, 1063

(N.D. Cal. 2015) (same); City of Davis v. Coleman, 521 F.2d 661, 676 (9th Cir. 1975) (“While

‘foreseeing the unforeseeable’ is not required, an agency must use its best efforts to find out all


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 26                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97        Filed 11/16/18     Page 34 of 44




that it reasonably can”). In fact, BLM explicitly stated that while it would be “speculative” for

BLM to “presume knowledge of site-specific actions that would occur in the future” on lands not

managed by BLM, the agency could make “assumptions about future management on other

ownerships on existing plans or current trends,” and that while “these assumptions are broad and

general in nature,” they nonetheless “are sufficient to provide context for evaluating the

incremental effect of the alternatives.” JA 3836. Despite this acknowledgement, the BLM’s

subsequent analysis only focused on how the RMPs would affect BLM-managed resources, and

did not address how BLM’s decision would affect “future management on other ownerships.”

AR 215824-215825 (“with the original NWFP drafted as [sic] a landscape level, “100 year plan,”

it’s realistic to expect that we will collectively be asked what BLM’s changes could mean at the

landscape/interagency level. It’s not too early for us to begin to think/talk about what these

changes may mean to all of us and how we collectively talk about them”). Ultimately, BLM

erroneously concluded that considering how BLM’s decision may affect other landowners was

“outside the scope” of its revision effort. AR 156398-156399.

       The particular nature of the lands at issue here demands that kind of analysis: BLM lands

are arranged in a “checkerboard” pattern, meaning that in most cases BLM manages alternating

square-mile sections of land, where the intermingled lands may be managed by the Forest

Service, private timberland owners, the State of Oregon, or other landowners. Effective

checkerboard land management is particularly daunting, and by necessity must take into

consideration the land management regimes of intermingled lands. A stream flowing across

different ownerships will receive differing amounts of protection along its route that may affect

water quality in that stream, perhaps requiring downstream – or upstream – landowners to

change their management practices in order to comply with other laws such as the Clean Water


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 27                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 35 of 44




Act. Similarly, at-risk species such as amphibians, red tree voles, or great grey owls will require

and receive surveys and protective buffers on some of those intermingled lands (such as those

managed by the Forest Service under the Northwest Forest Plan), but not on those parcels

managed by BLM. These types of disparate effects on wildlife may result in a trend toward

listing for these species, which would require of landowners some management response to

comply with the Endangered Species Act. BLM did not consider these types of effects in its

NEPA analysis, even though the issue was repeatedly raised by the public throughout the

revision process.

       BLM also should have conducted this analysis because it has done so in the past. JA

13596-14737. The Findings and Recommendation suggests that the Forest Service and BLM

undertook a cumulative effects analysis in the past as to effects to Forest Service and BLM lands

only, see F&R at 19 n.11 (“the NWFP EIS pinpointed reasonably foreseeable changes to the

management of these lands”), but this misses not only Pacific Rivers’ argument that the analysis

should have looked at how other landowners would respond to BLM’s secession from the

Northwest Forest Plan, but also the actual nature of that original analysis. In the Northwest

Forest Plan FEIS, the agencies prefaced their cumulative effects analysis with the statement:


       When an action takes place on federal forests, it may cause direct, indirect, or
       cumulative effects on nonfederal lands. While the alternatives of this SEIS have
       no discernible environmental effects on nonfederal nonforest lands, there are both
       environmental and economic interactions with adjacent nonfederal forests.... This
       SEIS also considers the likely effects of reasonably foreseeable management
       actions on nonfederal forest land.

JA 13597. The Northwest Forest Plan FEIS analyzed how the adoption of the Plan in the first

instance would likely compel other landowners to respond. There is no authority in law to

suggest that BLM cannot now repeat the same analysis in reverse, and, in fact, the courts

regularly require federal agencies to assess third-party responses to federal actions. See Ctr. for
                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 28                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR           Document 97        Filed 11/16/18      Page 36 of 44




Biological Diversity v. Bureau of Land Mgmt., 937 F. Supp. 2d 1140, 1155 (N.D. Cal. 2013)

(increase in third party oil and gas development); Ocean Advocates v. U.S. Army Corps of

Eng’rs, 402 F.3d 846, 867-70 (9th Cir. 2005) (increase in third party tanker traffic); Barnes v.

U.S. Dep’t of Transp., 655 F.3d 1124, 1132-39 (9th Cir. 2011) (increase in third party air traffic).

        The Findings and Recommendation faults Pacific Rivers for the lack of BLM analysis of

effects on other landowners, observing that “plaintiffs here have not identified, and the Court is

not aware of, any reasonably foreseeable changes to the Forest Service’s management plans of

those of any other land manager arising out of the proposed action.” F&R at 19 n. 11; id. at 12

(“Plaintiffs have not shown that undefined adverse consequences ensuring from non-BLM

landowners’ reliance interests are so substantial that Defendants should be precluded under APA

from implementing the 2016 RMPs”). But this is not the law. It is not Pacific Rivers’ obligation

to conduct this analysis: that is BLM’s task. City of Davis, 521 F.2d at 670-71 (“Were we to

agree with the district court that a NEPA plaintiff's standing depends on “proof” that the

challenged federal project will have particular environmental effects, we would in essence be

requiring that the plaintiff conduct the same environmental investigation that he seeks in his suit

to compel the agency to undertake. Compliance with NEPA is a primary duty of every federal

agency; fulfillment of this vital responsibility should not depend on the vigilance and limited

resources of environmental plaintiffs. It is the federal agency, not environmental action groups

or local government, which is required by NEPA to produce an EIS.”) Instead, it is Pacific

Rivers’ obligation to raise the issue before the agency in the administrative process, which

Plaintiffs (and others) repeatedly did. AR IND 0779928, IND 0136153, IND 0136155, IND

0659762 – IND 0659769, IND 0039461 – IND 0039467. It is BLM that is in the unique position

to assess these kinds of effects, particularly given the fact that it has done so in the past. Failing


                                                                             Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                           705 Second Ave., Suite 203
AND RECOMMENDATION – Page 29                                                 Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                       (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 37 of 44




in this obligation, the BLM’s decision to approve the 2016 RMPs is arbitrary, capricious, and not

in accordance with law. 5 U.S.C. § 706(2)(A).

III.   THE 2016 RESOURCE MANAGEMENT PLANS VIOLATE THE OREGON AND
       CALIFORNIA LANDS ACT.

       Finally, Pacific Rivers argued that the 2016 RMPs violated the Oregon and California

Lands Act, 43 U.S.C. § 2601 (“O&C Act”), which states that the O&C lands:

       [S]hall be managed...for permanent forest production, and the timber thereon shall
       be sold, cut, and removed in conformity with the principal [principle] of sustained
       yield for the purpose of providing a permanent source of timber supply, protecting
       watersheds, regulating stream flow, and contributing to the economic stability of
       local communities and industries, and providing recreational facilities.

       According to the plain language of the statute, the primary purpose of the lands (“shall be

managed...for...”) is “permanent forest production,” i.e., producing forests in perpetuity. See

Estate of Cowart v. Nicklos Drilling Co., 505 U.S. 469, 475 (1992). When standing timber is

“sold, cut, and removed” from those lands, it must be done “in conformity with the principle of

sustained yield” for the five Congressionally enumerated “purpose[s] of” “providing a permanent

source of timber supply, protecting watersheds, regulating stream flow, and contributing to the

economic stability of local communities and industries, and providing recreational facilities.” 43

U.S.C. § 2601. Neither BLM, Timber Industry Intervenors, nor Judge Russo suggested that this

language is sufficiently unclear that a plain meaning reading of the statutory language is

inappropriate. Chevron, U.S.A. v. Nat. Res. Def. Council, 467 U.S. 837, 842-43 (1984).

       Consequently, an agency action on O&C lands that would forever remove all forest cover

and not provide a “permanent source of timber supply” would violate the O&C Act. Similarly,

an action that closed the lands to all recreation would also violate the O&C Act because that

action would preclude management of the O&C lands so as to “provid[e] recreational facilities.”

In the same way, BLM’s decision to implement the 2016 RMPs violated the O&C Act because


                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 30                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR         Document 97       Filed 11/16/18     Page 38 of 44




the agency itself concluded that “alternatives and the Proposed RMP with harvest volumes that

exceed current levels are likely to introduce greater instability into local economies, based on

past business cycles.” JA 4443 (emphasis added). In short, BLM concluded that its decision

would cause greater economic instability, the polar opposite of the O&C Act’s command that the

lands shall be managed to as to “contribut[e] to the economic stability of local communities and

industries.” 43 U.S.C. § 2601 (emphasis added).

       Pacific Rivers acknowledges that plaintiffs are not the usual parties stressing the

importance of timber harvest on local economies. And it is true, as Judge Russo observed (and

Pacific Rivers acknowledged in its briefing), that other economic drivers such as the recreation

economy may partially mitigate the effect of BLM’s economic destabilization, F&R at 36. Yet

the agency’s final conclusion – after specifically acknowledging the economic counterbalancing

that recreation jobs may provide to communities that are more dependent on timber harvest – is

that putting more timber on the market under the selected alternative will increase market

instability over and above the stabilizing influence of recreation-based jobs. In sum,

implementation of the 2016 RMPs will destabilize the economies of local communities and

industries, and this result is inconsistent with the purpose of the O&C Act. JA 4442-44.

       This Court does not need to determine whether the O&C Act is a multiple- use law in

order to hold that BLM’s decision was arbitrary and capricious and in violation of the O&C Act.

Pacific River’s claim is based on a plain reading of the statute and of BLM’s own conclusions in

the FEIS. 12 This Court need only look to BLM’s own conclusions that the 2016 RMPs are likely



12 It is worth pointing out that the Findings and Recommendation repeats the erroneous
contention that the O&C Act is a “dominant use” statute. F&R at 34. As Pacific Rivers
explained in its briefing, this misunderstanding began with the holding in Headwaters v. Bureau
of Land Mgmt., Medford District, which states without citation that the legislative history of the
Act demonstrates that the law is a dominant use statute. 914 F.2d 1174, 1183 (9th Cir. 1990). In
                                                                          Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                        705 Second Ave., Suite 203
AND RECOMMENDATION – Page 31                                              Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                    (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97        Filed 11/16/18     Page 39 of 44




to increase economic instability for local communities and industries, and compare that

conclusion with the statutory language of the O&C Act that requires BLM to manage the O&C

lands so as to contribute to economic stability. Because BLM’s action will result in an outcome

inconsistent with statutory direction, the BLM’s decision is arbitrary, capricious, and not in

accordance with law. 5 U.S.C. § 706(2)(A).

IV.    PACIFIC RIVERS DID NOT WAIVE ARGUMENTS IN ITS REPLY BRIEF.

       Four times in her Findings and Recommendation pertaining to Pacific Rivers’ ESA and

NEPA claims, Judge Russo stated that Pacific Rivers advanced a new line of reasoning in its

reply brief, and as such waived those arguments. F&R at 16, n. 10, 19. Judge Russo

misunderstood the nature of the arguments presented.

       First, Pacific Rivers’ reply arguments responded to arguments in BLM’s responsive brief;

they did not advance new claims not pled in Pacific Rivers’ First Amended Complaint. The fact

that a party has fleshed out its arguments in a reply brief (as opposed to raising a new claim not

presented in a complaint) does not warrant filing a surreply or rejected those arguments. See,

e.g., Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001). As long as the opening brief

raised the issues, even if tersely, they were not waived. See Hernandez v. Cook Cty. Sheriff's

Office, 634 F.3d 906, 913 (7th Cir. 2011) (“While arguments made for the first time in a reply

brief are generally treated as waived, it does not necessarily follow that arguments that are better

developed in a reply brief are waived.”). There is an important distinction between truly new


fact, the legislative history cited by Pacific Rivers is plain that Congress considered the statute it
crafted to be the first law to take a holistic view of natural resource management, in what
lawmakers today would term multiple-use management. See generally Pacific Rivers’ Summary
Judgment Memo., Dkt. No. 62-1 at 42; Pacific Rivers Summary Judgment Reply, Dkt. No. 82 at
40-43. Internal agency policy statements, legal interpretations, and more than 80 years of
implementation of the O&C Act also indicate that the agency itself believes the O&C Act is a
multiple- use law. Id.

                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 32                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18     Page 40 of 44




arguments and refinement of arguments already made. American Civil Liberties Union of

Nevada v. City of Las Vegas, 333 F.3d 1092, 1006 n.14 (9th Cir. 2003). Indeed, opposition

briefing that “logically compel[s] a response” from Pacific Rivers does not constitute an

impermissible “new” argument. Gold v. Wolpert, 876 F.2d 1327, 1331 (7th Cir. 1989).

       Second, with regard to Pacific Rivers’ ESA claims, Pacific Rivers’ Summary Judgment

Memorandum raised the argument that the ACS Objectives no longer apply to all management

activities, regardless of whether they take place inside or outside of Riparian Reserves. Pacific

Rivers’ Summary Judgment Memorandum, Dkt. No. 62-1 at 1-2, 6-7, 15-22, 26-27. Cf. F&R at

28, n.17. Adding nuance by distinguishing arguments raised in Federal Defendants’ Cross-

Motion for Summary Judgment, as Plaintiffs did, does not constitute raising a “new” issue. See

Pacific Rivers’ Summary Judgment Reply, Dkt. No. 82 at 11-15. Furthermore, Plaintiffs did not

waive their argument about degradation to the aquatic habitat baseline for endangered salmon.

Pacific Rivers’ Summary Judgment Memorandum, Dkt. No. 62-1 at 29-31; Cf. F&R at 32, n.18.

Pacific Rivers properly used its Reply Brief to correct a few citations in its opening brief that

were incorrect; corrected citations do not raise new issues. See In re FCC 11-161, 753 F.3d

1015, 1137-38 (10th Cir. 2014) (providing additional record-specific citations in a reply brief

does not constitute raising a new issue).

       Third, regarding Pacific River’s NEPA claims, Plaintiffs raised the issue of the

requirement that the BLM provide a “reasoned explanation” for its decision to depart from the

NFP in its opening brief in the Standard of Review and throughout the NEPA sections of its

brief, culminating with citations to Navarro, 136 S. Ct. at 2125-27 and Kake, 795 F.3d at 966-70,

which expressly discuss the concept of agency departure from prior policy without a reasoned

explanation. Pacific Rivers’ Opening Br., Dkt. No. 62-1 at 7-14; Cf. F&R at 16, n.10. In


                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 33                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97       Filed 11/16/18     Page 41 of 44




response to BLM’s rebuttal in its brief on this point, Pacific Rivers replied with additional

analysis involving these cases, and included additional authority specifically addressing the

“reliance” issue implicated by this argument. Pacific Rivers’ Reply Br., Dkt. No. 82 at 21-22

(citing Navarro that internally cites Smiley v. Citibank, 517 U.S. at 742); Cf. F&R at 19, n.12.

These are not “new” arguments raised on reply, but rather exhibit the natural progression of

responsive legal analysis common in summary judgment briefing.

       Finally, Plaintiff’s Reply Brief also functioned as an opposition to Federal Defendant’s

Cross-Motion for Summary Judgment. The waiver rule does not apply to an opposition brief

precisely because opposing counsel has an opportunity to respond: the notions of fairness and

equity underlying the doctrine of waiver of a new issue in a reply brief apply only when

defendants have no opportunity to respond. See Von Brimer v. Whirlpool Corp., 536 F.2d 838,

846 (9th Cir. 1976). Indeed, in Alaska Wildlife Alliance v. Jensen, 108 F.3d 1065, 1068 n.5 (9th

Cir. 1997), the appellate court found that a motion for surreply was the appropriate remedy for

new evidence submitted in reply. Here, Federal Defendants needed no surreply, as they had the

final word in their cross-motion reply brief, and Federal Defendants utilized their opportunity to

address all of Pacific Rivers’ arguments in that reply brief. 13 Because Federal Defendants had an

opportunity to respond, and because Pacific Rivers raised its arguments in context of an

opposition brief, it did not waive any issues.




13 Pacific Rivers’ Summary Judgment Reply (Dkt. No. 82) is both Plaintiffs’ summary judgment
reply and their opposition to the Federal Defendants’ cross-motion for summary judgment. Joint
Parties’ Stipulation, Dkt. No. 73.
                                                                           Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                         705 Second Ave., Suite 203
AND RECOMMENDATION – Page 34                                               Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                     (206) 343-7340
        Case 6:16-cv-01598-JR        Document 97      Filed 11/16/18    Page 42 of 44




                                        CONCLUSION

       For the foregoing reasons, Pacific Rivers objects to the Findings and Recommendation

issued by Judge Russo and respectfully asks the Court to vacate the Findings and

Recommendation and grant summary judgment in favor of Plaintiffs on all claims.

       Respectfully submitted this 16th day of November, 2018.


                                            /s/ Kristen L. Boyles
                                            KRISTEN L. BOYLES (WSB #23806)
                                            (Admitted Pro Hac Vice)
                                            JAIMINI PAREKH (CSB #309983)
                                            (Admitted Pro Hac Vice)
                                            TODD D. TRUE (WSB #12864)
                                            (Admitted Pro Hac Vice)
                                            Earthjustice
                                            705 Second Avenue, Suite 203
                                            Seattle, WA. 98104
                                            kboyles@earthjustice.org
                                            jparekh@earthjustice.org
                                            ttrue@earthjustice.org
                                            Ph: (206) 343-7340
                                            Fax: (206) 343-1526

                                            SUSAN JANE M. BROWN, OSB #054607
                                            Western Environmental Law Center
                                            4107 NE Couch St.
                                            Portland, OR. 97232
                                            brown@westernlaw.org
                                            Ph: (503) 914-1323
                                            Fax: (541) 485-2457

                                            Attorneys for Plaintiffs Pacific Rivers, Cascadia
                                            Wildlands, Coast Range Association, Klamath-
                                            Siskiyou Wildlands Center, Oregon Wild, The
                                            Wilderness Society, Pacific Coast Federation of
                                            Fishermen’s Associations, Institute for Fisheries
                                            Resources, and Umpqua Watersheds




                                                                       Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                     705 Second Ave., Suite 203
AND RECOMMENDATION – Page 35                                           Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                 (206) 343-7340
        Case 6:16-cv-01598-JR          Document 97      Filed 11/16/18    Page 43 of 44




                                CERTIFICATE OF COMPLIANCE

       This brief complies with the applicable word-count limitation under LR 7-2(b), 26-3(b),

54-1(c), or 54-3(e) because it contains 10,128 words, including headings, footnotes, and

quotations, but excluding the caption, table of contents, table of cases and authorities, signature

block, exhibits, and any certificates of counsel.

       DATED this 16th day of November, 2018.

                                               /s/ Kristen L. Boyles
                                               KRISTEN L. BOYLES




                                                                         Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                       705 Second Ave., Suite 203
AND RECOMMENDATION – Page 36                                             Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                   (206) 343-7340
        Case 6:16-cv-01598-JR             Document 97     Filed 11/16/18        Page 44 of 44




                                      CERTIFICATE OF SERVICE

        I hereby certify that on November 16, 2018, I electronically filed the foregoing

PLAINTIFFS’ OBJECTIONS TO FINDINGS AND RECOMMENDATION with the Clerk of the

Court using the CM/ECF system, which will send notification of this filing to the attorneys of

record and all registered participants.


                                                        /s/ Kristen L. Boyles
                                                        Kristen L. Boyles




                                                                            Earthjustice
PLAINTIFFS’ OBJECTIONS TO FINDINGS                                          705 Second Ave., Suite 203
AND RECOMMENDATION – Page 37                                                Seattle, WA 98104-1711
(No. 6:16-cv-01598-JR)                                                      (206) 343-7340
